Exhibit 99.1 David J. Dickson 972-281-1481 ddickson@kcc.com KIMBERLY-CLARK ANNOUNCES FOURTH QUARTER AND FULL YEAR 2007 RESULTS 4Q Net Sales Increased More Than 10 Percent to a Record $4.8 Billion in 2007; GAAP-Basis EPS Were $1.07 vs. $1.05 in 2006 Adjusted EPS Rose 8 Percent to $1.11, Consistent With Previous Guidance 2008 Outlook Calls for Continued Top- and Bottom-Line Growth in Line With Long-Term Targets DALLAS, January 24, 2008—Kimberly-Clark Corporation (NYSE: KMB) today reported that net sales in the fourth quarter of 2007 improved 10.5percent to $4.8billion, setting a new quarterly record.Highlights included continued strong growth in developing and emerging markets, where sales climbed in excess of 20 percent, and double-digit volume gains for several of the company’s well-known Personal Care brands in North America.Overall, organic sales growth totaled approximately 6 percent, driven principally by higher sales volumes, while changes in currency exchange rates also benefited sales by nearly 5 percent. Diluted net income per share was $1.07 compared with $1.05 in the prior year.Adjusted earnings in the fourth quarter of 2007 were $1.11 per share, up nearly 8percent from $1.03 per share in 2006 and in line with the company’s previous guidance range of $1.09 to $1.11 per share.The increase in sales, along with continued success in reducing costs, enabled the company to deliver improved results for the quarter while absorbing approximately $115 millionof cost inflation and increasing strategic marketing expenses by $10 million.A lower share count, partially offset by a related increase in interest expense, and a lower adjusted effective income tax rate also contributed to the increase in adjusted earnings per share versus the year-ago period. Adjusted earnings exclude charges for strategic cost reductions to streamline the company’s operations in both years and certain incremental implementation costs related to the strategic cost reduction plan in 2007.Also excluded from adjusted earnings in the year-ago quarter is the company’s share of an equity affiliate’s gain on the sale of a business.Further information about adjusted earnings and other non-GAAP financial measures is provided in a separate section of this news release. Chairman and Chief Executive Officer Thomas J. Falk said, “Looking back on 2007, I’m encouraged by the progress K-C teams have made under our Global Business Plan.By focusing on innovation, building our brands and partnering with customers while relentlessly driving costs out of the system, we - more - - 2 - again delivered on our financial commitments.For the year, better-than-expected top-line growth contributed to solid improvement in adjusted operating profit and earnings per share – in line with our long-term targets – despite significantly higher inflation and a stepped up level of marketing spending.I was also pleased with our fourth quarter performance overall and with the sustained excellent results in Personal Care and developing and emerging markets in particular.Still, because of the toll inflation has taken on our Consumer Tissue and K-C Professional margins, we are not satisfied with our current position.Recently announced price increases are among the steps we’re taking to improve revenue realization in those businesses.” Review of fourth quarter sales The fourth quarter sales growth of 10.5 percent included an increase in sales volumes of more than 4percent versus the prior year, as well as improvements in net selling prices and product mix of approximately 1 percent each.As noted above, stronger foreign currencies boosted sales by almost 5percent. Sales of personal care products climbed 16.4percent in the fourth quarter.Sales volume growth exceeded 10percent and net selling prices improved about 1 percent, while currency effects added approximately 5percent to sales. Personal care sales in North America went up about 13percent compared with the fourth quarter of 2006, driven by a 10-plus percent increase in overall sales volumes.The remainder of the improvement was attributable to higher net selling prices and appreciation of the Canadian dollar, each of which benefited sales by more than 1 percent.Volume growth was broad-based, as product innovations helped drive double-digit volume gains for Huggies diapers and baby wipes and for the company’s child care brands, with particular strength in higher-margin, super premium product offerings.Child care volumes benefited from continued growth of Pull-Ups training pants and the third quarter introduction of GoodNites Sleep Boxers and Sleep Shorts in the youth pants category.Meanwhile, sales volumes of the company’s Depend and Poise incontinence care brands rose 7 percent and Kotex feminine care volumes were up slightly compared with the year-ago quarter.In Europe, personal care sales advanced 13 percent in the quarter, with favorable currency effects accounting for the entire increase.Sales volumes improved 3 percent, offset by a 3percent decline in net selling prices.The volume gain reflects higher sales of Huggies diapers and baby wipes, Pull-Ups training pants and DriNites youth pants across the region.Competitive promotional activity in diapers affected net selling prices and also contributed to a 2 percent decline in sales volumes of Huggies diapers in the company’s four core markets – U.K., France, Italy and Spain.In developing and emerging markets (D&E), personal care top-line momentum remained very strong, as sales rose nearly 25percent, boosted by an increase in sales volumes of 14 percent and currency benefits of about 9 percent.Net selling prices were also up 1 percent.The growth in sales volumes was broad-based, with particular strength throughout most of Latin America and in South Korea, China and - more - -3 - Russia. Sales of consumer tissue products were 6.8 percent above the fourth quarter of 2006, due primarily to favorable currency exchange rates that benefited sales by 5 percent, along with improved product mix and net selling prices, each approximately 1 percent better than the prior year. In North America, sales of consumer tissue products decreased about 1percent in the fourth quarter, as 1 percent lower sales volumes and a 2 percent decline in net selling prices were partially offset by favorable product mix and currency effects of 1 percent each.Sales volumes of bathroom tissue and paper towels increased 6 percent and 3 percent, respectively, on continued growth of Scott bathroom tissue and Viva paper towels behind product improvements for these brands.These improvements, however, were offset by a 12 percent reduction in shipments of Kleenex facial tissue mainly because of a weaker cold and flu season than in the prior year.The decline in net selling prices reflects heightened levels of competitive promotional activity in the premium bathroom tissue category to support recent product upgrades, including the company’s improved Cottonelle bathroom tissue, as well as support for facial tissue in anticipation of a seasonal pick up in volumes that has not yet occurred.In Europe, consumer tissue sales rose about 14percent.Currency exchange rates strengthened by an average of more than 10 percent, accounting for a majority of the increase.Sales volumes were up 4 percent, on higher sales of Kleenex facial tissue and Andrex bathroom tissue, while a 1percent increase in net selling prices was offset by a slight fall-off in product mix.Consumer tissue sales in developing and emerging markets rose approximately 17percent.Favorable currency effects added 9 percent to sales, and net selling prices and product mix improved 6 percent and 3 percent, respectively, while sales volumes were down approximately 1 percent.Over the past year, prices have been raised in most D&E markets in response to higher raw materials costs. Sales of K-C Professional (KCP)
